ACCEPTED
                                                                                                         03-14-00725-CV
                                                                                                                3629068
                                                                                               THIRD COURT OF APPEALS
                                                                                                          AUSTIN, TEXAS
                                                                                                   12/31/2014 1:29:17 PM
                                                                                                       JEFFREY D. KYLE
                                                                                                                  CLERK
                                   No. 03-14-00725-CV

                                                                                        FILED IN
                                                                                 3rd COURT OF APPEALS
                                                                                      AUSTIN, TEXAS
                             In the Third Court of Appeals                       12/31/2014 1:29:17 PM
                                     Austin, Texas                                   JEFFREY D. KYLE
                                                                                          Clerk




                       GEORGE GREEN AND GARLAN GREEN,
                                 Appellants

                                                v.

              PORT OF CALL HOMEOWNERS ASSOCIATION, ET AL.,
                               Appellee


                      APPEAL FROM CAUSE NO. 18314
             RD
           33 JUDICIAL DISTRICT COURT OF LLANO COUNTY, TEXAS
                     HON. ALLAN GARRETT, PRESIDING


                    MOTION TO EXTEND TIME FOR FILING
                           APPELLANTS’ BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      George Green and Garlan Green, the Appellants, move this court to grant an

extension of time to file Appellant's Brief and respectfully seeks such relief based

on the following:

      1.    The Order appeal from was entered on or about October 21, 2014.

The Notice of Appeal in this matter was filed on or about November 7, 2014


                      Motion to Extend Time to File Appellants’ Brief – Page 1
(mailbox rule). The Clerk’s Record was filed on or about December 12, 2014.

The Appellants’ Brief in this matter is due on or before January 2, 2015.

      2.    This extension of time is necessary because counsel for Appellants

was preparing for and in jury trial in Cause No. 10-2037; Gary Huebner, et al. v.

Memory Lane Event Center, LLC, et al.; In the 274th Judicial District Court, Hays

County, Texas, the Honorable Gary Steel, Presiding.                         This trial began on

November 10, 2014 and continued until settled and the jury dismissed on

December 10, 2014. Appellants’ counsel was also preparing for and in a hearing

in Hill County, Texas on December 11, 2014 in Cause No. 50,220; In the Interest

of Autika Riley, Ameress Delarosa, and Shaleigh Riley; In the 66th Judicial District

Court of Hill County, Texas, preparing from and in a bench trial on December 22,

1014 in Cause No. 14-037; In the Interest of Kaitlyn Maynard and Emma

Maynard; In the 207th Judicial District Court, Hays County, Texas and on

December 23, 2014 in mediation in Cause No. 12-0361; Janice Kolby as Guardian

of the Estate of Edna Moon v. Susan England and Casey Lee; In the 207th Judicial

District Court, Hays County, Texas

      3.    Because of these settings, counsel for Appellants has been unable to

adequately and appropriately prepare the brief in this appeal. This is the first

extension of time Appellant has sought for the filing of the Appellants’ Brief and

no additional requests for extension are expected from Appellants.


                     Motion to Extend Time to File Appellants’ Brief – Page 2
      For these reasons, George Green and Garlan Green, Appellants, request that

this court render an order extending the time for filing Appellant's Brief to and

including January 12, 2015. Appellants also request any other relief to which they

may be entitled.

                                  Respectfully submitted,

                                  Law Office of David Junkin
                                  15401 RR12, Suite 105
                                  P.O. Box 2910
                                  Wimberley, TX 78676
                                  512/847-8600
                                  512/847-8604 (fax)



                                  ________________________________________
                                  David Junkin
                                  State Bar No. 11058020

                                  Attorney for Appellants, George and Garlan Green


                     CERTIFICATE OF CONFERENCE

    This is to certify that Mr. Pringle, attorney for Appellee Port of Call
Homeowners Association, does not oppose this request.




                                               ________________________________
                                                          David Junkin




                    Motion to Extend Time to File Appellants’ Brief – Page 3
                         CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of this motion was served on
December 31, 2014, in the manner indicated below and on the following person(s):

      VIA FACSIMILE OR EFILE

            L. Hayes Fuller, III
            Naman, Howell, Smith, & Lee, PLLC
            P.O. Box 1470
            Waco, TX 76703-1470

      VIA FACSIMILE OR EFILE

            Brantley Ross Pringle, Jr.
            Heidi Coughlin
            Wright & Greenhill, PC
            221 West 6th Street, Suite 1800
            Austin, TX 78701




                                               ________________________________
                                                          David Junkin




                    Motion to Extend Time to File Appellants’ Brief – Page 4